The motion court properly dismissed the action as against defendants-respondents, operating as an independent insur*197anee agency, on the ground that they had no duty to recommend flood insurance or to inspect the location of plaintiffs property to determine whether it was near a flood plain or swamp, where plaintiff neither specifically requested such insurance nor communicated the area’s susceptibility to flood damage (see, Wied v New York Cent. Mut. Fire Ins. Co., 208 AD2d 1132). Plaintiff’s request for "the best and most comprehensive coverage” did not trigger such a duty (see, Chaim v Benedict, 216 AD2d 347), nor did it relieve plaintiff of its obligation to read the policy, which contained an express exclusion for flood loss (see, Rogers v Urbanke, 194 AD2d 1024). Concur— Milonas, J. P., Rosenberger, Ross and Tom, JJ.